Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Due to the large number of references included in the information disclosure statements, Examiner performed only a cursory review of the references.
The information disclosure statement filed 10/04/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because U.S. Patent Document 2015/363869 does not exist. The correct PG-PUB corresponding to the provided date and inventor is 2015/0363869.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “105” in FIGS. 1 and 2 has been used to designate both a node and a connection (see below).  

    PNG
    media_image1.png
    434
    602
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    428
    586
    media_image2.png
    Greyscale

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
600 on page 13, line 8
2300 on page 38, line 17  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 815, 820, 825 in Fig. 8. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date 
Specification
The disclosure is objected to because of the following informalities: On p. 5 ln. 7, p. 24 lns. 1 and 3, and p. 29 ln. 12 should read “FIGS. 12, 13, and [[13]] 14”
Appropriate correction is required.
Claim Objections
Claim 11 is objected to because of the following informalities: Line 1 should read “[[A]] An encoder”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 8-10, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "distinguishable" in claim 4 ln. 2 and claim 14 ln. 3 is a relative term which renders the claim indefinite.  The term "distinguishable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be The term “distinguishable” as used in the limitation “based on a distinguishable increased likelihood” is a term of degree term or a relative term under MPEP 2173.05(b)(I) and (IV). For examining purposes, Examiner interprets this limitation to mean “based on an increase in the likelihood beyond predetermined threshold”
The term "lower" and “higher” in claim 6 is a relative term which renders the claim indefinite.  The term "lower" and “higher” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The terms “lower” and “higher” are terms of degree under MPEP 2173.05(b)(I). For examining purposes, Examiner interprets “lower dimensional” to mean a dimension lower than a predetermined threshold and “higher dimensional” to mean a dimension higher than a predetermined threshold.
The term "relatively higher" and “relatively lower” in claims 8 and 17 are relative terms which renders the claim indefinite.  The term "relatively higher" and “relatively lower” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The terms “relatively higher” and “relatively lower” are terms of degree under MPEP 2173.05(b)(I). For examining purposes, Examiner interprets “relatively higher complexity” to mean a complexity higher than a predetermined threshold and “relatively lower complexity” to mean a complexity lower than a predetermined threshold.
The term "desirable" in claims 9 and 18 (last line) is a relative term which renders the claim indefinite.  The term "desirable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “desirable” is a subjective term under MPEP  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-17, 19-20 are rejected under 35 U.S.C. 101.
CLAIM 1
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong One: The claim recites the following limitations:
represents whether or not activity within a particular group of nodes… comports with a respective pattern of activity.
	This limitation is a mental process of deciding, which can reasonably be performed in the mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application. The claim recites the following additional elements:
outputting digits
a recurrent artificial neural network
Outputting digits is mere data gathering, an insignificant extra-solution activity under MPEP 2106.05(g). A recurrent artificial neural network does no more than generally link the judicial exception to a particular technological environment under MPEP 2106.05(h).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because outputting digits amounts to no more than insignificant extra-solution activity under MPEP 2106.05(g); and because the recurrent artificial neural network does no more than generally link the judicial exception to a particular technological environment under MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 2 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong One: The claim recites the following limitations:
(1) determining whether or not each particular group of nodes comports with the respective pattern of activity 
(2) identifying clique patterns of activity
Both determining and identifying limitations are mental processes which can reasonably be performed in the mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application because the claim does not recite any more additional elements. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 3 incorporates the rejection of claim 2.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong One: The claim recites the following limitations:
defining a plurality of windows of time during which the activity… is responsive to an input
wherein the clique patterns of activity are identified in each of the pluralities of windows of time 

Each of these limitations are mental processes of determining, which can reasonably be performed in the mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application because the claim does not recite any more additional elements. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.


CLAIM 4 incorporates the rejection of claim 3.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong One: The claim recites the following limitations:
identifying the first window of time within the plurality of windows of time based on a distinguishable increased likelihood of the clique patterns being identified during the first window.
This limitation is a mental processes of identifying which can reasonably be performed in the mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application because the claim does not recite any more additional elements. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 5 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong One: The claim recites the following limitations:
wherein the respective patterns of activity enclose cavities.
This limitation is a mental process of deciding, which is narrower than claim 1, and which can reasonably be performed in the mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application because the claim does not recite any more additional elements. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 6 incorporates the rejection of claim 2.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong One: The claim recites the following limitations:
identifying cliques comprises discarding or ignoring lower dimensional cliques that are present in higher dimensional cliques.
This limitation is a mental processes of identifying, which is narrower than claim 2, and which can reasonably be performed in the mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application because the claim does not recite any more additional elements. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 7 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong One: The claim recites the following limitations:
indicate if activity of the nodes in the collection comports with a particular pattern of activity. 
This limitation is a mental process of deciding which can reasonably be performed in the mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application because the claim does not recite any more additional elements. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 8 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong One: The claim recites the following limitations:
(1) …associated with patterns of activity having a relatively higher complexity; and 
(2) discarding or ignoring outputs
 (3) …associated with patterns of activity having a relatively lower complexity.
	The first and third of these limitations are mental processes of deciding or measuring the complexity of the patterns of activity, which can reasonably be performed in one’s mind with the aid of pencil and paper. The second limitation is making a determination, a mental processes which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two:
transmitting or storing only some of the read outputs, wherein transmitting or storing only some of the read outputs comprises: 
transmitting or storing outputs 
The additional elements are mere data gathering, an extra

CLAIM 10 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong One: The claim recites the following limitations:
 wherein the digits are multi-value non-binary digits, wherein the values each represent a weight assigned to edges in a corresponding of the patterns of activity.
This limitation is a mental process of deciding, which can reasonably be performed in the mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application because the claim does not recite any more additional elements. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 11
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong One: The claim recites the following limitations:
represents whether or not activity within a particular group of nodes… comports with a respective pattern of activity.
	This limitation is a mental process of deciding, which can reasonably be performed in the mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application. The claim recites the following additional elements:
encoder
decoder
computers
outputting digits
a recurrent artificial neural network
Outputting digits is mere data gathering, an insignificant extra-solution activity under MPEP 2106.05(g). An encoder, decoder, computer, and recurrent artificial neural network does no more than generally link the judicial exception to a particular technological environment under MPEP 2106.05(h).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because outputting digits amounts to no more than insignificant extra-solution activity under MPEP 2106.05(g); and because the encoder, decoder, computer, and recurrent artificial neural network does no more than generally link the judicial exception to a particular technological environment under MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 12 incorporates the rejection of claim 11.
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong One: The claim recites the following limitations:

(2) identifying clique patterns of activity
Both determining and identifying limitations are mental processes which can reasonably be performed in the mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application because the claim does not recite any more additional elements. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 13 incorporates the rejection of claim 12.
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong One: The claim recites the following limitations:
defining a plurality of windows of time during which the activity… is responsive to an input
wherein the clique patterns of activity are identified in each of the pluralities of windows of time 
each digit represents whether or not the particular group of nodes comports with a respective clique patterns of activity within a first of the windows.
Each of these limitations are mental processes of determining, which can reasonably be performed in the mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application because the claim does not recite any more additional elements. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 14 incorporates the rejection of claim 13.
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong One: The claim recites the following limitations:
identifying the first window of time within the plurality of windows of time based on a distinguishable increased likelihood of the clique patterns being identified during the first window.
This limitation is a mental processes of identifying which can reasonably be performed in the mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application because the claim does not recite any more additional elements. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 15 incorporates the rejection of claim 11.
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong One: The claim recites the following limitations:
wherein the respective patterns of activity enclose cavities.
This limitation is a mental process of deciding, which is narrower than claim 11, and which can reasonably be performed in the mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application because the claim does not recite any more additional elements. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 16 incorporates the rejection of claim 11.
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong One: The claim recites the following limitations:
indicate if activity of the nodes in the collection comports with a particular pattern of activity. 
This limitation is a mental process of deciding which can reasonably be performed in the mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application because the claim does not recite any more additional elements. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 17 incorporates the rejection of claim 11.
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong One: The claim recites the following limitations:
(1) …associated with patterns of activity having a relatively higher complexity; and 
(2) discarding or ignoring outputs
 (3) …associated with patterns of activity having a relatively lower complexity.
	The first and third of these limitations are mental processes of deciding or measuring the complexity of the patterns of activity, which can reasonably be performed in one’s mind with the aid of pencil and paper. The second limitation is making a determination, a mental processes which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two:
transmitting or storing only some of the read outputs, wherein transmitting or storing only some of the read outputs comprises: 
transmitting or storing outputs 
The additional elements are mere data gathering, an extra

CLAIM 19 incorporates the rejection of claim 11.
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong One: The claim recites the following limitations:
…wherein the digits are multi-valued, non- binary digits, 
wherein the values each represent a weight assigned to edges in a corresponding of the patterns of activity.
	These limitations are mental processes associated with the limitations of claim 11, which can reasonably be performed in the mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application because the claim does not recite any more additional elements. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 20 incorporates the rejection of claim 12.
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong One: The limitations of claim 12 are incorporated. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two:
video encoder or decoder
This limitation does no more than generally link the judicial exception to a particular technological environment under MPEP 2106.05(h). 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the video encoder or decoder does no more than generally link the judicial exception to a particular technological environment under MPEP 2106.05(h). The claim is not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Topological analysis of the connectome of digital reconstructions of neural microcircuits” (2016) to Dlotko et al., hereinafter “Dlotko,”.
Regarding claim 1, Dlotko teaches: A method comprising outputting digits from a recurrent artificial neural network, wherein each digit represents whether or not activity within a particular group of nodes in the recurrent artificial neural network comports with a respective pattern of activity. (Dlotko teaches a recurrent artificial neural network in Fig. 4A, reproduced and annotated below. This limitation is taught by Dlotko on p. 2, second-from-last paragraph (feeding input patterns into a network to produce outputs), and on p. 12, second paragraph: “For all pre-postsynaptic pairs satisfying this constraint on spike timing, the corresponding entry in the transmission-response matrix for that time step is set to 1 and all others to 0” where 1 and 0 are digits.

    PNG
    media_image3.png
    326
    627
    media_image3.png
    Greyscale

Dlotko Fig. 4A
Regarding claim 2, Dlotko teaches: The method of claim 1, further comprising determining whether or not each particular group of nodes comports with the respective pattern of activity by identifying clique patterns of activity of the recurrent artificial neural network. (The 3 nodes forming an RNN is a clique because they are interconnected.)

Regarding claim 3, Dlotko teaches: The method of claim 2, wherein the method further comprises defining a plurality of windows of time during which the activity of the recurrent artificial neural network is responsive to an input into the recurrent artificial neural network, (P. 2, second-
wherein the clique patterns of activity are identified in each of the pluralities of windows of time and each digit represents whether or not the particular group of nodes comports with a respective clique patterns of activity within a first of the windows. (p. 12 , second paragraph: “For all pre-postsynaptic pairs satisfying this constraint on spike timing, the corresponding entry in the transmission-response matrix for that time step is set to 1 and all others to 0” where 1 and 0 are digits.)

Regarding claim 4, Dlotko teaches: The method of claim 3, wherein the method further comprises identifying the first window of time within the plurality of windows of time based on a distinguishable increased likelihood of the clique patterns being identified during the first window. (Fig. 4C on p. 8 depicts time series plots, with a distinguishable increase within the first 50 ms)

Regarding claim 5, Dlotko teaches: The method of claim 1, wherein the respective patterns of activity enclose cavities. (Dlotko Fig. 2A and caption: “An oriented simplicial complex consisting of eight 2-simplices glued together along their 1-dimensional faces”)

    PNG
    media_image4.png
    218
    280
    media_image4.png
    Greyscale

Dlotko Fig. 2A
Regarding claim 7, Dlotko teaches: The method of claim 1, wherein each of the digits is output from a reader node coupled to a collection of nodes in the recurrent artificial neural network, wherein the reader nodes indicate if activity of the nodes in the collection comports with a particular pattern of activity. (Each node is a reader node in Dlotko according to the claim 1 citation.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dlotko in view of  “Detecting Highly Overlapping Community Structure by Greedy Clique Expansion” to Lee et al, hereinafter “Lee.” 

Regarding claim 6, Dlotko teaches: The method of claim 2. Dlotko teaches on p. 4-5: “to each directed clique… in the underlying graph corresponding to an oriented (n-1)-simplex in the flag complex, and the faces of a simplex correspond to the directed subcliques of its associated directed clique.” 
However, Dlotko does not explicitly teach: wherein identifying cliques comprises discarding or ignoring lower dimensional cliques that are present in higher dimensional cliques.
But Lee teaches this limitation on p. 5, col. 1: “The Clique Coverage Heuristic (CCH) is as follows: We order the maximal cliques, largest first. Each clique is then either accepted or rejected. A clique is accepted if less than a certain proportion φ of its nodes are contained in at least two of the larger cliques that have already been accepted… [A] clique will only be discarded if at least 75 percent of its nodes have already been covered twice by other, larger, accepted cliques.”
Lee is in the same field of endeavor as the claimed invention, namely, cliques within networks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Lee’s system (discarding a clique if its nodes have been covered by larger cliques) into Dlotko’s system (directed cliques in the underlying graph corresponding to an oriented (n-1)-simplex) by discarding smaller cliques contained within larger cliques, with a motivation to speed up computation (Lee p. 4, end: “This method is designed solely as a heuristic computational speedup”.)

Regarding claim 8, Dlotko teaches: The method of claim 1, 
Dlotko teaches storing the read output in transmission-response matrices (p. 7). However, Dlotko does not explicitly teach: further comprising transmitting or storing only some of the read outputs, wherein transmitting or storing only some of the read outputs comprises: transmitting or storing outputs associated with patterns of activity having a relatively higher complexity; and discarding or ignoring outputs associated with patterns of activity having a relatively lower complexity.
But Lee teaches this limitation on p. 5, col. 1: “The Clique Coverage Heuristic (CCH) is as follows: We order the maximal cliques, largest first. Each clique is then either accepted or rejected. A clique is accepted if less than a certain proportion φ of its nodes are contained in at least two of the larger cliques that have already been accepted… [A] clique will only be discarded if at least 75 percent of its nodes have already been covered twice by other, larger, accepted cliques.”
Lee is in the same field of endeavor as the claimed invention, namely, cliques within networks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Lee’s system (discarding a clique if its nodes have been covered by larger cliques) into Dlotko’s system (directed cliques in the underlying graph corresponding to an oriented (n-1)-simplex) by discarding smaller cliques contained within larger cliques, with a motivation to speed up computation (Lee p. 4, end: “This method is designed solely as a heuristic computational speedup”.)

Regarding claim 9, Dlotko teaches: The method of claim 1, further comprising: structuring the recurrent artificial neural network, (Fig. 4A) comprising reading the digits output from the recurrent artificial neural network, and (p. 12 , second paragraph)

But Lee teaches: evolving the structure of the recurrent artificial neural network, wherein evolving the structure of the recurrent artificial neural network comprises: 
iteratively changing the structure, (Lee p. 3, col. 1, Steps 1-3 disclose iteratively changing the structure:

    PNG
    media_image5.png
    160
    479
    media_image5.png
    Greyscale

characterizing the complexity of patterns of activity in the changed structure, and (In Step 2, where the node’s fitness is interpreted as characterizing complexity)
using the characterization of the complexity of the pattern as an indication of whether the changed structure is desirable. (Step 3, where the structure is desirable if vmax’s fitness is positive)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Lee’s system into Dlotko’s system by evolving the structure of the recurrent neural network, with a motivation to optimizing the structure (Lee p. 3: “greedy local optimization”).

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dlotko in view of “Ternary Weight Networks” to Zhang et al., hereinafter “Zhang.”

Regarding claim 10, Dlotko teaches: The method of claim 1, … wherein the values each represent a weight assigned to edges in a corresponding of the patterns of activity. (Dlotko p. 7 teaches the following:

    PNG
    media_image6.png
    198
    505
    media_image6.png
    Greyscale

However, Dlotko does not explicitly teach: …wherein the digits are multi-valued non-binary digits,
But Zhang teaches this limitation (Abstract: “We introduce ternary weight networks (TWNs) - neural networks with weights constrained to +1, 0 and -1.”) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Zhang’s system into Dlotko’s system by introducing ternary weight networks, with a motivation to “seek to make a balance between the full precision weight networks (FPWNs) counterparts and the binary precision weight networks (BPWNs) counterparts.” (Zhang p. 2, first paragraph)

Claims 11-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dlotko in view of U.S. Publication No. 2019/0335192 to Otto et al., hereinafter “Otto.”

Regarding claim 11, Dlotko teaches: A encoder or decoder (Encoder is broadly interpreted as anything which performs encoding. Dlotko p. 4, § 1 teaches encoder: “We computed the binary adjacency matrices of all 42 digitally reconstructed microcircuits and then generated the associated directed flag complexes (SI, Supplementary Text, ST1.2), which are oriented simplicial complexes encoding the connectivity of all orders of the underlying directed graph.”)
comprising one or more computers (Dlotko p. 6: “a computer with 256 GB of RAM. We succeeding in computing… by restricting”)
…the operations comprising outputting digits from a recurrent artificial neural network, wherein each digit represents whether or not activity within a particular group of nodes in the recurrent artificial neural network comports with a respective pattern of activity. (Dlotko teaches a recurrent artificial neural network in Fig. 4A. This limitation is taught by Dlotko on p. 2, second-from-last paragraph (feeding input patterns into a network to produce outputs), and on p. 12, second paragraph: “For all pre-postsynaptic pairs satisfying this constraint on spike timing, the corresponding entry in the transmission-response matrix for that time step is set to 1 and all others to 0” where 1 and 0 are digits.

    PNG
    media_image3.png
    326
    627
    media_image3.png
    Greyscale

Dlotko Fig. 4A
A[n] encoder or decoder… operable to perform operations
But Otto teaches: A[n] encoder or decoder… operable to perform operations (Para. [0006]: “Systems and methods provide learning video encoding in accordance with embodiments of the invention. In one embodiment, a method for encoding multimedia content includes… providing… data to a machine learning classifier… and encoding the video data based on the set of encoding parameters.” Paragraphs [0008-0009] teach the machine learning classifier may be a recurrent neural network.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Otto’s system into Dlotko’s system by performing the operations with a learning video encoder, with a motivation to automatically analyze and categorize incoming video frames (Otto, para. [0048]: “In many embodiments, the machine learning classifier is trained with training data to set up basic categories of characteristics and/or motion patterns. Once trained, the learning video encoder can use the machine learning classifier to automatically analyze and categorize incoming video frames.”)

Regarding claim 12, the combination of Dlotko and Otto teaches: The encoder or decoder of claim 11, 
Further, Dlotko teaches: wherein the operations further comprise determining whether or not each particular group of nodes comports with the respective pattern of activity by identifying clique patterns of activity of the recurrent artificial neural network. (The 3 nodes forming an RNN is a clique because they are interconnected.)

Regarding claim 13, the combination of Dlotko and Otto teaches: The encoder or decoder of claim 12,
wherein the operations further comprise defining a plurality of windows of time during which the activity of the recurrent artificial neural network is responsive to an input into the recurrent artificial neural network, (P. 2, second-from-last paragraph: “We ran simulations of neural activity in one of the reconstructed microcircuits during one second, over the course of which a given stimulus was applied every 50 ms” where each window is a 50 ms interval.)
 wherein the clique patterns of activity are identified in each of the pluralities of windows of time and each digit represents whether or not the particular group of nodes comports with a respective clique patterns of activity within a first of the windows. (p. 12 , second paragraph: “For all pre-postsynaptic pairs satisfying this constraint on spike timing, the corresponding entry in the transmission-response matrix for that time step is set to 1 and all others to 0” where 1 and 0 are digits.)

Regarding claim 14, the combination of Dlotko and Otto teaches: The encoder or decoder of claim 13, 
Further, Dlotko teaches: wherein the operations further comprise identifying the first window of time within the plurality of windows of time based on a distinguishable increased likelihood of the clique patterns being identified during the first window. (Fig. 4C on p. 8 depicts time series plots, with a distinguishable increase within the first 50 ms)

Regarding claim 15, the combination of Dlotko and Otto teaches: The encoder or decoder of claim 11, 
Further, Dlotko teaches: wherein the respective patterns of activity enclose cavities. (Dlotko Fig. 2A and caption: “An oriented simplicial complex consisting of eight 2-simplices glued together along their 1-dimensional faces”)

    PNG
    media_image4.png
    218
    280
    media_image4.png
    Greyscale

Dlotko Fig. 2A
Regarding claim 16, the combination of Dlotko and Otto teaches: The encoder or decoder of claim 11, 
Further, Dlotko teaches: wherein each of the digits is output from a reader node coupled to a collection of nodes in the recurrent artificial neural network, wherein the reader nodes indicate if activity of the nodes in the collection comports with a particular pattern of activity. (Each node is a reader node in Dlotko according to the claim 1 citation.)

Regarding claim 20, the combination of Dlotko and Otto teaches: The encoder or decoder of claim 12, wherein the encoder or decoder is a video encoder or decoder. (In this combination, the encoder is explicitly a video encoder – see claim 11 citation, Otto para. [0006])

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dlotko and Otto in view of Lee.

Regarding claim 17, the combination of Dlotko and Otto teaches: The encoder or decoder of claim 11, 
further comprising transmitting or storing only some of the read outputs, wherein transmitting or storing only some of the read outputs comprises: transmitting or storing outputs associated with patterns of activity having a relatively higher complexity; and discarding or ignoring outputs associated with patterns of activity having a relatively lower complexity.
But Lee teaches this limitation on p. 5, col. 1: “The Clique Coverage Heuristic (CCH) is as follows: We order the maximal cliques, largest first. Each clique is then either accepted or rejected. A clique is accepted if less than a certain proportion φ of its nodes are contained in at least two of the larger cliques that have already been accepted… [A] clique will only be discarded if at least 75 percent of its nodes have already been covered twice by other, larger, accepted cliques.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Lee’s system (discarding a clique if its nodes have been covered by larger cliques) into Dlotko’s system (directed cliques in the underlying graph corresponding to an oriented (n-1)-simplex) by discarding smaller cliques contained within larger cliques, with a motivation to speed up computation (Lee p. 4, end: “This method is designed solely as a heuristic computational speedup”.)


Regarding claim 18, the combination of Dlotko and Otto teaches: The encoder or decoder of claim 11, 
Further, Dlotko teaches: the operations further comprise: structuring the recurrent artificial neural network, (Dlotko Fig. 4A) comprising reading the digits output from the recurrent artificial neural network, and (Dlotko, p. 12 , second paragraph)

But Lee teaches: evolving the structure of the recurrent artificial neural network, wherein evolving the structure of the recurrent artificial neural network comprises: 
iteratively changing the structure, (Lee p. 3, col. 1, Steps 1-3 disclose iteratively changing the structure:

    PNG
    media_image5.png
    160
    479
    media_image5.png
    Greyscale

characterizing the complexity of patterns of activity in the changed structure, and (In Step 2, where the node’s fitness is interpreted as characterizing complexity)
using the characterization of the complexity of the pattern as an indication of whether the changed structure is desirable. (Step 3, where the structure is desirable if vmax’s fitness is positive)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Lee’s system into the combination of Dlotko and Otto’s system by evolving the structure of the recurrent neural network, with a motivation to optimizing the structure (Lee p. 3: “greedy local optimization”).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dlotko and Otto in view of Zhang

Regarding claim 19, the combination of Dlotko and Otto teaches: The encoder or decoder of claim 11,
Further, Dlotko teaches: … wherein the values each represent a weight assigned to edges in a corresponding of the patterns of activity. (Dlotko p. 7 teaches the following:

    PNG
    media_image6.png
    198
    505
    media_image6.png
    Greyscale

However, the combination of Dlotko and Otto does not explicitly teach: …wherein the digits are multi-valued non-binary digits,
But Zhang teaches this limitation (Abstract: “We introduce ternary weight networks (TWNs) - neural networks with weights constrained to +1, 0 and -1.”) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Zhang’s system into the combination of Dlotko and Otto’s system by introducing ternary weight networks, with a motivation to “seek to make a balance between the full precision weight networks (FPWNs) counterparts and the binary precision weight networks (BPWNs) counterparts.” (Zhang p. 2, first paragraph)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher Jablon whose telephone number is (571)270-7648.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHER JABLON/Examiner, Art Unit 2122                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122